Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in reply to communication filed on 03/10/2020. Claimed priority is granted from foreign application 2019-046889, filed 03/14/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2020 was filed after the mailing date of the filing date of the original application filed on 03/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowed Claims
Claims 1-8 are allowed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to mental process without significantly more. The claim recites a series of steps and is therefore a process. The claim recites limitations of acquiring information related to information flow, and conversion of the flow from input to output following by acknowledgement and generation of route information connected to the conversion. That is other than reciting a computer in the preambule, nothing in the claim precludes the acquiring step from practically being performed by a human mind.  The claim is interpreted to be a mental process.  Additionally, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing the abstract idea.  The claim amounts to no more than mere instructions to apply the exception using a generic computer component. Mere exceptions using a generic computer component cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible and is rejected.
Claim 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer readable recording medium encoded with a computer program with computer-implemented modules are software per se and the computer-readable medium are not define in the specification to be a tangible medium. Applicant is advise to update the specification to include language that specify the nature of the computer-readable medium and to amend the claim to include language such as : “A non-transitory computer readable medium…” or similar language to overcome this rejection. By this rationale, claim 10 is rejected.

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUDE JEAN GILLES whose telephone number is (571)272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        May 16, 2021